Title: From James Madison to Louis-Marie Turreau, 6 January 1806 (Abstract)
From: Madison, James
To: Turreau de Garambouville, Louis-Marie


                    § To Louis-Marie Turreau. 6 January 1806, Department of State. Has shown the president Turreau’s letters of 3 Jan. and 14 Oct., a copy of the latter being enclosed with the former. Both concerned commerce between the ports of the United States and of the part of Saint-Domingue in revolt.
                    Had hoped that prior explanations given in person and in writing as well as the measures taken by Congress regarding contraband would have sufficed to satisfy His Imperial and Royal Majesty both of U. S. considerations for his desires and its strict observance of the principles established by the law of nations. In instituting the rights and duties of belligerent and neutral powers, the law of nations draws essential distinctions both between the high seas and territorial jurisdiction and between the penal consequences to which individuals who violate it subject themselves and their government’s obligation to impose prohibitive rules. If the measures taken at the last session of Congress regarding armed commerce were less effective than France desired, this merely reflects the intrinsic delicacy of the case, of which new measures are rarely exempt.
                    Perceives from the tenor of Turreau’s communications that this wish has not been fulfilled and thus takes the liberty of referring Turreau to JM’s letter to Pichon of 26 June 1804, which exposes the principles of public law such as the president understands them to apply to trade between neutral ports and those at war, be they in enemy or rebel hands. Attaches a copy of the letter and wishes to believe that the principles articulated in it, which are certainly the same principles established by France itself at a time of particular relevance to the present case, will still be regarded as the only principles able to assure the freedom of the seas under all circumstances. It is consequently the policy of the two nations and the duty of the United States in the present crisis not to depart from these principles in any way.
                    In expressing sentiments on the strict question of the law, on the one hand, and of obligation on the other, JM does not pretend to anticipate the views that the competent branches of government may arrive at through considerations foreign to this question. In all of its deliberations on this subject, the U.S. government may be trusted to forget neither the principles of humanity nor those of national policy,

and it will not cease to manifest a sincere friendship for the French nation and to preserve the friendly relations that so fortunately exist between the two nations.
                    Another subject of Turreau’s letter concerns a celebration of the success of an armed expedition to Saint-Domingue. On this point, with perfect confidence JM refers to the difference between acts which the laws of a country give the government the right to investigate and those resulting from indiscretions, which, by the sole fact that they are not subjected to the legal censure of the local government, must be regarded as insufficient to draw the attention of a foreign government.
                    In all cases where the law authorizes government to censure the ill-conduct of individuals, the respect that the government owes to itself and to allied governments that rightly find themselves offended must count on prompt proceedings against the guilty.
                